Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 2 is that Scheuerlein et al. (US 2012/0147689) (“Scheuerlein”) does not disclose wherein the first interconnect group includes a first plane defined by the first direction and the second direction and a second plane defined by the first direction and the second direction in the second region, the first plane is formed by a first one of the first interconnects and a second one of the first interconnects, the second plane is formed by a third one of the first interconnects and a fourth one of the first interconnects, and the first plane is separated from the second plane in the third direction.
The primary reason for the allowance of claim 16 is that Samachisa et al. (US 2011/0299314) (“Samachisa”) does not disclose a first memory cell between one of the first interconnects in the second structure and one of the second interconnects in the third structure in the first region; and a second memory cell between one of the first interconnects in the first structure and one of the second interconnects in the third structure in the first region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        1/13/2021